Citation Nr: 0812663	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, P.H., and M.B.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In November 2004, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file.

In August 2005 and in July 2006, the case was remanded by the 
Board for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to August 12, 2006, under the General Rating Formula 
for Mental Disorders, post -traumatic stress disorder was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as or to 
the equivalent of such symptoms associated with the diagnosis 
of post-traumatic stress disorder under DSM-IV, but not 
listed under the General Rating Formula for Mental Disorders, 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.



2. As of August 12, 2006, under the General Rating Formula 
for Mental Disorders, post -traumatic stress disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood due to such symptoms as or to 
the equivalent of such symptoms associated with the diagnosis 
of post-traumatic stress disorder under DSM-IV, but not 
listed under the General Rating Formula for Mental Disorders, 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships


CONCLUSIONS OF LAW

1. Prior to August 12, 2006, the criteria for an initial 
rating of 50 percent for post-traumatic stress disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2. As of August 12, 2006, the criteria for an initial rating 
of 70 percent for post-traumatic stress disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in October 2001, on the underlying 
claim of service connection for post-traumatic stress 
disorder.  



Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  And once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating for post-traumatic stress 
disorder.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran suffered multiple injuries 
in service.  By a rating decision in July 1970, the RO 
granted service connection for organic brain syndrome with 
brain trauma, rated as 10 percent disabling, along with 
service connection for a burned left hip and shrapnel wounds 
to the axilla and left leg, rated as noncompensable.  

On VA examination for post-traumatic stress disorder in March 
2002, the veteran  complained of difficulty sleeping, memory 
problems, and irritability associated with a history of 
headaches.  He complained of being depressed most of the time 
and having a short temper.  The veteran denied 
hallucinations, paranoid ideation, or suicidal ideation.  He 
indicated that he had become more isolative since his return 
from Vietnam.  The examiner noted that the veteran's affect 
was anxious, tense and depressed.  Insight, memory and 
judgment were described as good.  The examiner observed that 
the veteran was cleanly dressed.  The veteran related having 
two daughters.  The veteran stated that he was not get along 
with his second wife.  The veteran gave a history of multiple 
jobs since service discharge to include farming, logging, and 
several factory jobs, until three years earlier when he quit 
working because he was tired.  The examiner diagnosed post-
traumatic stress disorder and noted that the veteran's head 
injury had obscured a valid diagnosis of post-traumatic 
stress disorder.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 45.  

VA records disclose that in June 2002 the veteran complained 
of nightmares of combat in Vietnam and difficulty sleeping.  
The veteran was described as neatly dressed and groomed.  His 
mood was euthymic and his speech was slurred.  Thought 
process was linear and goal-directed, insight and judgment 
were good.  He denied delusions, hallucinations, suicidal or 
homicidal ideation.  The assessment was organic affective 
syndrome.  In December 2002, the veteran endorsed nightmares, 
flashbacks, and crying spells.  His spontaneity was decreased 
and his mood and affect were blunted.  The assessment was 
organic affective disorder and post-traumatic stress 
disorder.  The GAF score was 55.  

In November 2004, the veteran indicated that he was being 
treated about once every two months for post-traumatic stress 
disorder.  

VA records show that in February 2005 the veteran complained 
of nightmares and flashbacks of Vietnam, along with crying 
spells.  The veteran was described as casually dressed and 
groomed.  His affect was blunted and his mood was dysthymic.  
He had decreased spontaneity and elaboration.  Speech was 
unremarkable.  His thought process was linear and goal 
oriented.  Insight and judgment were fair.  He was oriented 
except as to time.  The assessment was organic affective 
disorder and post-traumatic stress disorder.  The GAF score 
was 48.  In May 2005, a GAF score of 49 was assigned.   

On VA examination in September 2005, the examiner indicated 
that she attempted to interview the veteran, but it was 
impossible because he was unable to communicate.  

On VA examination on August 12, 2006, the veteran was 
accompanied by his daughter. The examiner noted that the 
veteran had cognitive difficulties which made it impossible 
for him to complete the examination without the assistance of 
his daughter.  It was noted that the veteran had no friends 
and that he been living with his daughter for a year.  She 
described their relationship as good although they had 
problems due to his irritability and his being up at night.  
The veteran was alert, but he had problems with orientation.  
His mood was dysphoric and his affect was constricted.  
Insight was limited.  The veteran's speech and thought 
process were slowed and he showed psychomotor retardation.  
There was no evidence of auditory hallucinations or 
delusions.  The veteran endorsed nightmares, intrusive 
thoughts of Vietnam, fighting in his sleep, insomnia, 
flashbacks, startle response, depressed mood, low energy and 
motivation, and a history of suicide attempts.  

The examiner reported that the veteran exhibited considerable 
to severe symptoms of post-traumatic stress disorder and 
severe symptoms associated with his cognitive impairment.  
The examiner expressed the opinion that the veteran's social 
adaptability and interactions with others appeared to be 
moderately to considerably impaired due to post-traumatic 
stress disorder, and his ability to obtain and maintain 
employment were considerably to severely impaired due to 
post-traumatic stress disorder.  The GAF score was 40.  

Rating Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    


The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.         

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The criteria for a 100 percent disability rating, are total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance and minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness.  GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  A GAF score from 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the veteran's post-traumatic stress disorder 
based on the VA examination in March 2002, and VA records 
more contemporaneous with the examination in March 2002 and 
the VA psychiatric examination in August 2006. 

VA Examination in March 2002 and Contemporaneous VA Records 

On VA examination in March 2002, the veteran related symptoms 
of depression, difficulty sleeping, memory problems, and 
irritability.  The veteran denied hallucinations, paranoid 
ideation, or suicidal ideation.  

VA records prior to and after the examination, until February 
2005, documented complaints of anxiety, depression, problems 
sleeping, nightmares of combat in Vietnam, and crying spells.  
The Global Assessment of Functioning scores were in the range 
of 45 to 55.  

A GAF score of 45 is in the range 41 to 50 indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the range of 
51 to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, that determines the rating. 
  
As for social impairment, the veteran indicated that he had 
become more isolated since his return from Vietnam.  The 
veteran stated that he had two daughters and that he had been 
married twice. He gave a history of multiple jobs since 
service discharge.  On VA examination and in the 
contemporaneous medical records, insight, memory and judgment 
were described as good to fair.  The veteran was described as 
neatly dressed and groomed.  Thought process was linear and 
goal-directed, insight and judgment were good.  However, his 
affect was anxious, tense, blunted and depressed.  His mood 
was described as euthymic and dysthimic, and on one occasion 
his speech was noted as slurred. 



The Board notes that, while many of the criteria listed in 
the rating schedule as being characteristic of a 50 percent 
rating are not apparent, the symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

In summary, prior to August 12, 2006, the veteran's post-
traumatic stress disorder was assigned GAF scores as low as 
45, and he also complained of persistent and disabling 
symptoms, such as flashbacks, anxiety, depression, difficulty 
sleeping, memory problems, irritability, some isolation, 
suicidal and homicidal ideation attributed to his service-
connected post-traumatic stress disorder.  In view of the 
foregoing, the Board finds that prior to August 2006, the 
degree of disability resulting from the veteran's post-
traumatic stress disorder more nearly approximates the 
criteria for a 50 percent scheduler evaluation, i.e., 
occupational and social impairment with reduced reliability 
and productivity.  38 C.F.R § 4.130, Diagnostic Code 9411. 

The evidence, however, does not support a rating of 70 
percent prior to August 12, 2006, as there is no evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
mood, due to such symptoms as or the equivalent to such as, 
including symptoms associated with the diagnosis of post-
traumatic stress disorder under DSM-IV, but not listed under 
the General Rating Formula for Mental Disorders, as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

Although prior to August 12, 2006, the evidence clearly 
demonstrates that the veteran had considerable social and 
occupational impairment, his overall symptomatology does not 
equate or more nearly approximates the criteria for a 70 
percent disability rating under Diagnostic Code 9411.

VA Examination in August 2006 

On VA examination on August 12, 2006, the examiner noted that 
the veteran was exhibiting considerable to severe symptoms of 
post-traumatic stress disorder and severe symptoms associated 
with his cognitive impairment.  The examiner concluded that 
the veteran's disability was in the considerable to severe 
range for post-traumatic stress disorder. 

While the examiner discussed the degree of impairment 
attributable to the post-traumatic stress disorder and the 
degree of impairment caused by his cognitive difficulties, 
the examiner assigned a single GAF score of 40, and did not 
distinguish between symptoms attributable to post-traumatic 
stress disorder as opposed to the cognitive impairment.  In 
view of the foregoing, the Board will consider all of the 
reported psychiatric symptoms as if they are a part of the 
veteran's service-connected post-traumatic stress disorder.

The evidence shows that as of August 12, 2006, the veteran's 
symptoms included nightmares, intrusive thoughts of Vietnam, 
fighting in his sleep, inability to tolerate crowds or loud 
noises, insomnia, flashbacks, startle response, depressed 
mood, low energy and motivation, and a history of suicide 
attempts.  

Additionally, the examiner noted problems with concentration, 
constricted affect, and orientation as to time and place.  
The veteran's speech and thought process were slowed and he 
showed psychomotor retardation.  His insight was limited.  

The VA examiner expressed the opinion that the veteran's 
social adaptability and interactions with others appeared to 
be moderately to considerably impaired due to post-traumatic 
stress disorder.  The examiner noted that the veteran's 
ability to obtain and maintain employment was considerably to 
severely impaired due to post-traumatic stress disorder.  

The examiner assigned a GAF score of 40, indicative of 
serious symptoms.  Consistent with the GAF scores, the 
veteran's post-traumatic stress disorder symptoms was 
described as considerable to severe.   

In light of he above, the veteran's post-traumatic stress 
disorder more nearly approximates the criteria for a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, and mood.  

The evidence, however, does not support a rating of 100 
percent as there is no evidence of gross impairment in 
thought processes, persistent delusions or hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living or memory 
loss for names of close relatives, or of his own name.  
Although the evidence clearly demonstrates that as of August 
12, 2006 the veteran has significant social and occupational 
impairment, his overall symptomatology does not equate or 
more nearly approximates the criteria for a 100 percent 
disability rating under Diagnostic Code 9411.


ORDER

An initial rating of 50 percent for the service-connected 
post-traumatic stress disorder is granted prior to August 12, 
2006, and an initial rating of 70 percent rating is granted 
as of August 12, 2006, subject to the law and regulations 
governing the award of monetary benefits.


_____________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


